Citation Nr: 0301762	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-18 859	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to a rating in excess of 20 percent for 
postoperative medial meniscectomy and anterior cruciate 
ligament repair of the right knee with degenerative joint 
disease (DJD).  

(The issue of entitlement to service connection for 
depression as secondary to service-connected postoperative 
medial meniscectomy and anterior cruciate ligament repair of 
the right knee with (DJD) is the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



                                     WITNESS AT HEARING ON 
APPEAL

Appellant


                                                    
INTRODUCTION

The veteran served on active duty from August 19, 1976 to 
September 7, 1976.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Officer (RO) in 
Detroit, Michigan.

The Board of Veterans' Appeals (Board) is undertaking 
additional development on the issue of entitlement to service 
connection for depression as secondary to service-connected 
disability of the right knee as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to service connection for depression 
as secondary to service-connected disability of the right 
knee.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 19, 1976, to September 7, 1976.  

2.	On October 8, 2002, at a personal hearing before a 
Member of the Board of the Board of Veterans' Appeals 
(Board), the veteran, through his authorized representative, 
withdrew his appeal as to the issue of an increased rating 
for his service-connected disability of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



